Order, Supreme Court, New York County (Kenneth L. Shorter, J.), entered June 4, 1990, granting renewal but adhering to the court’s original order, entered February 1, 1990, which, inter alia, granted the petition in this CPLR article 78 proceeding to the extent of remanding the matter to respondents-appellants for further consideration of petitioner’s low bid, unanimously modified, on the law and the facts and in the exercise of discretion, to the extent of dismissing the petition as moot and otherwise affirmed, without costs.
The record amply supports the IAS court’s finding that it was unreasonable for the City to reject petitioner’s low bid on a contract to furnish all labor and material necessary for the City’s help wanted advertising and award it to respondent Equity Advertising Agency, Inc. without conducting a thorough examination of petitioner’s computer system and its capabilities. Nevertheless, inasmuch as the subject contract covered the period from July 1, 1989 through June 30, 1991 *156and has now expired by its terms, the petition should be dismissed as moot.
While petitioner may bring this proceeding to review the award of the contract to one other than the lowest responsible bidder, it is not entitled to recover damages from the City. (Matter of Allen v Eberling, 24 AD2d 594; see also, Verblaw Motor Truck Sales v Town of Olean, 105 AD2d 1073; Annotation, Public Contracts: Low Bidder’s Monetary Relief Against State Or Local Agency For Nonaward Of Contract, 65 ALR4th 93; 10 McQuillin, Municipal Corporations § 29.86 [3d rev ed].) Concur—Carro, J. P., Wallach, Kupferman, Asch and Kassal, JJ.